Exhibit 10.4
CHS Europe S.A.
Attn. Jean-Claude Favre
Avenue des Morgines 12,
1213 Petit-Lancy,
Switzerland

     
Date
  18 April 2008
Our Ref.
  CHS-08
Subject
  Facility Agreement

Dear Sirs,
We are pleased to make available to you the following Facility, which shall be
uncommitted and repayable on demand, on the terms and conditions set out in this
letter, hereinafter referred to as the Facility Agreement:

          Borrower   CHS Europe S.A., having its registered address at, Avenue
des Morgines 12, 1213 Petit-Lancy, Switzerland, hereinafter referred to as the
Client.
 
        Lender   Fortis Bank (Nederland) N.V., hereinafter referred to as the
Bank.
 
       
1. Facility
       
 
        Facility A   USD 75,000,000 (in words: seventy five million US Dollars)
or its equivalent in any freely convertible currency.
 
        Purpose   For the financing of your normal self-liquidating trade
transactions in grains and edible oil; the purchase of pre-sold goods under
import Letter of Credits (L/C’s) or documentary collections payable with us and
the subsequent sales through L/C’s or Cash Against Documents (CAD), with a
maximum transaction tenor of 180 days, as further defined under Collateral.
 
        Availability   The Facility may be utilized, subject to our prior
approval by means of (i) overdrafts in current account, (ii) the issuance of
guarantees on terms acceptable to the Bank, (iii) the opening of (stand-by)
L/C’s and by means of short —term loans for your account and at your own risk.
 
            Within the facility the following sub-limits are available:
 
        Sub-limit 1   USD 35,000,000 (in words: thirty five million US Dollars)
or its equivalent in any freely convertible currency is available for the
financing of goods stored inland, goods in transit on rail and the subsequent
storage of goods at Russian and/or Ukrainian ports, within this sub-limit the
following collateral caps will apply:
 
 
       (i)   a maximum aggregate amount of USD 10,000,000 (in words: ten million
US Dollars) in respect of goods in transit on railway wagons;
 
 
       (ii)   a maximum aggregate amount of USD 20,000,000 (in

Fortis Bank (Nederland) N.V.
ECT Commodities / Agri
Coolsingel 93
P.O. Box 749
3000 AS
Rotterdam
The Netherlands
www.fortisbank.nl
Telephone +31 (0)10 401 6508
Fax +31 (0)10 401 6558
E-Mail phiroze.mogrelia@nl. fortis.com

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  2 of 10
Subject
  Facility Agreement–CHS08

         
 
      words: twenty million US Dollars) in respect of goods held under
Forwarder’s Certificate of Receipt (FCRs) at Russian and/or Ukrainian ports.
 
            All of which is further defined below under Collateral.
 
        Sub-limit 2   USD 15,000,000. — (in words: fifteen million US Dollars)
or its equivalent in any freely convertible currency is available for the
financing of:
 
 
       (i)   goods at destinations in Europe, the Middle East and Africa,
accompanied by transactional information in the event no local pledge over the
goods is available;  
 
       (ii)   goods stored in the Client’s own warehouses in the Former Soviet
Union (FSU) accompanied by transactional information wherever possible;  
 
       (iii)   freight in respect of transactions financed by the Bank, Payment
will be made upon completion of the loading of the vessel directly to the
ship-owner or charterer for the full freight amount only against receipt by us
of copies of the respective freight invoice and the corresponding B/L, or other
acceptable evidence of shipment;  
 
       (iv)   to issue bid bonds with a maximum tenor of 180 days and
performance bonds with a maximum tenor of 360 days, up to an aggregate amount of
USD 10,000,000;  
 
       (v)   Variation margins for futures positions relating to transactions
financed by the Bank.
 
        Facility B
FX-forwards/options   The Bank has reserved an internal limit for your foreign
exchange (FX) transactions (including FX forwards and options) for a maximum
tenor of 1 year. For any such transaction between you and the Bank, the internal
limit will automatically be applied. In the event that this internal limit (as
calculated by the Bank) is exceeded or about to be exceeded, the Bank reserves
the right not to engage in new transactions with you, until such moment that
under the limit sufficient availability exists for new transaction(s). However,
exceeding this internal limit does not automatically imply that the Bank will
close your exceeding positions and/or will demand the granting of security in a
form and to the extent desired by the Bank, unless you are in default of your
obligations under any derivative related agreement(s) as signed between you and
the Bank.
 
        2. Security documents   You undertake to the Bank that during the period
that this Facility is available, in whole or in part, or that any amount or
liability remains

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  3 of 10
Subject
  Facility Agreement–CHS08

              outstanding thereunder, you shall execute or have executed in
favour of the Bank the following documents, acceptable in form and substance, to
act as security to the Bank for the payment of all amounts which may be due to
the Bank, now or at any time and in whatever regard ( hereinafter referred to as
the Security Documents):
     
•     First ranking lien on negotiable documents (such as acceptable warrants
and acceptable full sets of B/L’s issued or assigned to bearer or endorsed
either in blank or to the order of the Bank) that are or will be in the
possession of the Bank, in accordance with the General Banking Conditions, in
particular article 18 thereof,
     
•     Pledge of Stock to be provided by you according to Swiss law. (enclosed)
     
•     Pledge of Stock to be provided by you according to Russian law. (to be
sent separately)
     
•     Pledge of Stock to be provided by you according to Ukrainian law. (to be
sent separately)
     
•     General Assignments of Receivables to be provided by you according to
Swiss law. (enclosed)
     
•     Letter of Comfort to be provided by CHS Inc USA in wording acceptable to
the Bank. (enclosed)
     
•     Corporate Guarantee to be provided by CHS Inc USA., according to US law.
(enclosed)
     
•     Stock Monitoring Agreement with an acceptable surveyor for stocks stored
in third party warehouses in Russia and Ukraine. (to be arranged)
     
•     International Swaps and Derivatives Association (ISDA) Agreement in
respect of your Foreign Exchange contracts. (to be executed separately)
 
        3. Collateral   Pursuant to the Security Documents as detailed above
and/or further documents to be executed in our favour and the General Banking
Conditions, including articles 18 and 19 thereof, and without prejudice to the
Bank’s rights therein, you are required to deliver to the Bank the following,
acceptable in form and substance, that will act as collateral to the Bank:
 
        Bills of Lading   Goods paid for and sold to acceptable buyers,
represented by a full set of original Bills of Lading (B/L’s ), in the
possession of the Bank, in negotiable form issued to order and endorsed in blank
or to the Bank’s order, may act as collateral under the Facility A.
 
            Such B/L’s will have an advance rate equal to 100% of the lower of
either the purchase price or market value when (i) (to be) received under import
L/C’s (front to back and straight L/C) or (ii) (to be) presented under export
L/C or (iii) (to be)

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  4 of 10
Subject
  Facility Agreement–CHS08

              presented under bank collection. The maximum financing tenor shall
be 180 days.
 
        Freight   An acceptable copy B/L plus copy freight invoice representing
transport charges related to a transaction financed by the Bank, may act as
collateral under sub-limit 3 and will have an advance rate of 100% of the
freight invoice value. The maximum financing tenor is 60 days, during which the
full set original B/L’s issued to our order will have to reach our counters.
 
        Goods   Goods that are fully paid for, sold to acceptable buyers and
pledged to the Bank may act as collateral to the Bank when represented by  
 
   (i)   FCR’s issued by acceptable forwarders in respect of stocks stored at
Russian and Ukrainian ports and will have an advance rate of 90% of the lower of
the purchase or market value within sub-limit 1, for a maximum financing tenor
of 30 days;  
 
   (ii)   Copies of acceptable domestic Warehouse Receipts (WRs) attorning the
material to the sole order of the Bank provided by an acceptable surveyor under
a Stock Monitoring Agreement, in respect of stocks stored in third party inland
silos in Russia and Ukraine, which will have advance rate of 80% of the lower of
the purchase or market value within sub-limit 1. In cases where the stock are
stored on the Client’s premises transactional information is to be provided in
lieu of a SMA and will have will have advance rate of 80% of the lower of the
purchase or market value within sub-limit 1, with a maximum financing tenor of
120 days;  
 
   (iii)   Lists of Railway Bills (RWB) for goods in transit on rail and will
have an advance rate of 80% of the lower of the purchase or market value within
sub-limit 1, for a maximum financing tenor of 30 days.
 
        Receivables   Receivables duly assigned to the Bank, domiciling payment
to your account with the Bank, may act as collateral under the Facility and its
sub-limits. Such receivables will have an advance rate of 100% of the sales
invoice value up to the maximum credit limit of the credit insurance on that
particular debtor and within the overall Facility amount. The maximum financing
tenor is 45 days, commencing from sales invoice date.
 
            Receivables that do not comply with the above or that are unpaid
30 days after their due date will not be assigned an advance rate, without
prejudice to the Bank’s rights under the Security Documents.
 
            You are obliged to notify the debtors that the debt is assigned to
the Bank. The Bank however reserves the right to notify debtors of the

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  5 of 10
Subject
  Facility Agreement–CHS08

              assigning of their debt to the Bank and/or take any such action as
it may deem necessary to ensure the Bank’s security over the debt is perfected.
Such action will be notified to you when considered appropriate.
 
            In the event that any of the collateral exceeds the maximum tenor as
specified or the Bank, in its sole discretion, considers that certain collateral
no longer provides adequate security, the Bank may decide to not apply an
advance rate, without prejudice to the Bank’s rights under this Facility
Agreement and the Security Documents. If such decision leads to a situation
where the total amount actually outstanding under the Facility exceeds the value
of the collateral available, then you are under an obligation to grant to the
Bank immediately on its request other acceptable collateral as replacement, or
to reduce the amount outstanding so that the outstanding is fully covered by the
available collateral.
 
       
4. Insurance
        Transport insurance   You undertake to the Bank that the goods financed
by the Bank are at all times properly insured against the usual risks, including
but not limited to political risks, occurring during transportation, transit and
storage of the goods.
 
            Where you are contractually obliged to insure said goods, adequate
insurance cover is to be evidenced by submission to the Bank of a copy of your
transport/storage or individual insurance certificate where appropriate or other
appropriate documents as the Bank may require, issued by an insurance company
acceptable to the Bank. Where your contractual responsibility does not extend to
the insurance of the goods then you are required to take out Seller’s Risk
insurance for the goods and lodge a copy of the policy with the Bank.
 
            Further, you undertake to the Bank that all goods financed by the
Bank are shipped on vessels which comply with the International Management Code
for the Safe Operation of Ships and for Pollution Prevention (ISM Code) and the
International Ship and Port Facility Security Code (ISPS). You shall provide a
copy of the relevant Safety Management Certificate (SMC), which verifies that
the shipping company and shipboard management of the vessel concerned operate in
accordance with the approved safety management system and evidence compliance
with the aforementioned codes, should the Bank so request.
 
        Credit insurance   You undertake to the Bank that the receivables
advanced by the Bank are covered by a credit insurance policy with acceptable
terms.

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  5 of 10
Subject
  Facility Agreement–CHS08

          Interest & loss payee   Adequate insurance cover is to be evidenced by
submission to the Bank of a copy of your transport insurance policy and credit
insurance policy and where appropriate (or other appropriate documents as the
Bank may require) issued by an acceptable insurance company.

The Bank is to be nominated as a loss payee in your transport and credit
insurance policy. A note of the Bank’s interest must be provided to the Bank
 
            Evidence must also be provided by you of receipt of the relevant
premiums by the insurance broker on an annual basis or at such intervals as the
Bank shall specify and if requested by the Bank, a letter from the relevant
broker undertaking to effect payment to the Bank of the proceeds of any claim.
 
        5. Undertakings and covenants   You undertake to the Bank that during
the period that this Facility is available, in whole or in part, or that any
amount or liability remains outstanding thereunder, you shall:
 
            1. Provide the following:      
•     Your statutory annual reports and the audited annual reports of CHS Inc
USA, at the latest within 6 months after the end of the financial year.
     
•     Your internal quarterly financial reports, at the latest within 3 months
after the end of the aforementioned financial period.
 
            2. Comply with the following:      
•     You shall attain and maintain a minimum Working Capital of USD 15,000,000
(in words: fifteen million US Dollars) before the commencement of financing
which is to be substantiated by your opening Balance Sheet and verified on a
quarterly basis by the Bank.
     
•     You shall attain and maintain a Bank Debt to Liable Capital ratio of 6:1
which is to be verified on a quarterly basis by the Bank.
 
            Compliance with the financial covenants shall be established, or
not, by the financial statements delivered to the Bank pursuant to 1 above and
are determined on the basis of your — currently applicable and broadly accepted
— accounting rules. If at any time these rules would be changed, or if, due to
international developments like the implementation of International Financial
Reporting Standards, different accounting rules would be applied causing a
change in the outcome of the mentioned covenants whilst other circumstances

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  7 of 10
Subject
  Facility Agreement–CHS08

              regarding your company remain unchanged, you undertake to inform
the Bank as soon as reasonably possible of the nature and consequences of the
changed accounting rules.
 
            The Bank has then the right to redefine the level of the referred
financial covenants or the way of computing these covenants. Prior to redefining
financial covenants, the Bank will consult you in order to enable you to render
your opinion on the new covenants.
 
            3. Agree to the following:      
•     to evidence that all consents required enabling you to enter into the
Facility Agreement and to perform your obligations thereunder have been obtained
and are in full force and effect;
     
•     that the Bank reserves the right to carry-out due diligence in respect of
cargoes financed by the Bank which may include the monitoring of vessel
movements and the verification and authentication of Bills of Lading. The Bank
may select parties at its sole discretion to execute these tasks which may
include the International Maritime Bureau;
     
•     that the Bank will have the right to check your stock position at random
at the warehouses;
     
•     that the Bank will have the right to pre-approved storage facilities and
request stock audits;
     
•     a Cross Default Clause in respect to the Syndicated Credit Facility
provided to CHS Inc USA;
     
•     a Pari — Passu clause being applicable;
     
•     that the Bank will have the right to request an audit of your risk
management procedures.
 
       
 
  4. Procure that:      
•     the Bank will receive monthly overviews of warehouse charges or other
amounts due to the warehouse by you;
     
•     the Bank will receive statements from your local offices in Russia and
Ukraine in the event goods are stored in your warehouses;
     
•     ensure that each transaction or cycle of transactions, including any
request for variation margin payment, is subject to separate approval by the
Bank. As such you shall provide the Bank with relevant transaction information
in advance, indicating seller, quantity, purchase price, purchase conditions,
freight costs, shipment details, buyer, sales price, sales conditions and any
other information the Bank may require.
 
       
6. Charges
        Interest rate debit   The interest rate for debit balances on current
account will fluctuate

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  8 of 10
Subject
  Facility Agreement–CHS08

              and is based on the cost of funds for the respective currency and
increased by a margin of      
–      0.65% per annum for debit balances under facility A;
     
–      1% per annum for debit balances under sub-limit 1;
     
–      0.80% per annum for debit balances under sub-limit 2.
 
            The rates are regularly adjusted by the Bank as market conditions
change.       Interest will be charged in arrears on a monthly basis.   Facility
Arrangement Fee   A one time arrangement fee of USD 15,000 will be charged upon
the acceptance of this Facility Agreement.
 
        Expenses and costs   Expenses and costs, including but not limited to
legal fees and out-of-pocket expenses, if any, incurred by the Bank in
preparing, perfecting and maintaining the Facility granted under this Facility
Agreement are to be borne by you and charged to your account with the Bank.
 
       
7. Other conditions
        Conditions
Precedent   The Bank will not make the Facility available until we have received
in each case in form and substance satisfactory to us in all respects, the
documents, items and evidence specified below (or we have waived any one or more
of them at our absolute discretion subject to any condition(s) which we deem
fit):      
•     Duly signed acceptance of this Facility Agreement;
     
•     Duly executed originals of each of the Security Documents;
     
•     Documentation as required under clause 4 above;
     
•     Duly executed originals of all other documents required from time to time
by the Bank to establish a client relationship and conforming to guidelines as
may be laid down by applicable banking and regulatory bodies.
 
        Notices   All notices, demands or other communications between the Bank
and the Clients shall be made in writing to the following addresses:
 
            If to the Client:     Avenue des Morgines 12,     1213 Petit-Lancy,
    Switzerland     Fax. no.: +41 22 7090112     Attention: Jean-Claude Favre

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  9 of 10
Subject
  Facility Agreement–CHS08

              If to the Bank:     Fortis Bank (Nederland) N.V.     ECT
Commodities — Agri     P.O. Box 749     3000 AS Rotterdam     The Netherlands  
  Fax. no.: +31 10 401 6558     Attention: Phiroze Mogrelia
 
            Any written notices, demands or other communications are subject to
the terms and conditions as defined in clause 9 of the Facility Agreement
Definitions, Terms and Conditions.
 
        8. General conditions   The Bank’s General Banking Conditions and the
Facility Agreement Definitions, Terms and Conditions, as these may be amended
from time to time are applicable to and form an integral part of this Facility
Agreement.
 
            In case of discrepancies between these documents the Facility
Agreement will prevail to the extent of such conflict only. In the event of
discrepancies between such General Banking Conditions and the Facility Agreement
Definitions, Terms and Conditions, the latter will prevail to the extent of such
conflict only.
 
            A copy of the General Banking Conditions and the Facility Agreement
Definitions, Terms and Conditions is enclosed and your acceptance of the
Facility Agreement implies receipt and acceptance of these documents.
 
        9. Governing law   This Facility Agreement is governed by and construed
in accordance with Dutch law. All disputes arising from this Facility Agreement
shall be settled by the competent court in the Netherlands, without prejudice to
the Bank’s right to bring any dispute before any foreign court of competent
jurisdiction.
 
            You irrevocably waive any objection you may now or hereafter have to
the commencement of any action or proceeding in any court and any claim you may
now or hereafter have that any action or proceeding has been brought in an
inconvenient forum.

This offer will expire if the Bank does not receive your signed acceptance of
this Facility Agreement initialled one ach page and duly signed, within 30 days
after the date of this letter.

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



     
Date
  17 April 2008
Page
  10 of 10
Subject
  Facility Agreement–CHS08

We trust this arrangement meets with your requirements and look forward to start
our mutually successful relationship.
Yours faithfully
Fortis Bank (Nederland) N.V.

     
U. Zutshi
  P. Mogrelia

Acceptance for and on behalf of CHS Europe S.A.

                     
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

     
Enclosed
  Facility Agreement: Definitions, Terms and Conditions
 
  General Banking Conditions
 
  Pledge of Stocks according to Swiss law
 
  General Assignments of Receivables according to Swiss law
 
  Corporate Guarantee according to US law
 
  Letter of Comfort

         
Initials:
  Clients   Bank

 



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions
These are the definitions, terms and conditions upon which the Facility, as set
out in the Bank’s Facility Agreement, is granted and are incorporated into the
Facility Agreement as expressly set out therein.
The headings herein are for convenience only and are to be ignored in
constructing the Facility Agreement: Definitions, Terms and Conditions.

     
1. Definitions
   
 
   
Acceptable
  Acceptable to the Bank.
 
   
Advance
  Each and any sum drawn by you under the Facility however utilised.
 
   
Advance Rate
  The percentage applied to the value of acceptable collateral to determine the
amount of an advance that may be granted by the Bank.
 
   
Bank
  Fortis Bank (Nederland) N.V.
 
   
Bank Debt
  Total of bank loans, bank overdrafts and credit-replacing guarantees.
 
   
Bank Leverage
  Liable Capital to Bank Debt.
 
   
Capital
  Total of paid-up capital, distributable and non-distributable reserves and
retained earnings.
 
   
Client(s)
  Party(ies) mentioned as Borrower(s) within the Facility Agreement.
 
   
Cost of Funds
  Such rate of interest as determined by the Bank, to be the cost of funding any
overdrafts or other extensions of credit using funding sources selected by the
Bank in its sole discretion, based on short-term money market rates (tomorrow’s
next) for the respective currency.
 
   
Cross Default Clause
  The occurrence of any or all events as per Clause 4(d) of this Facility
Agreement: Definitions, Terms and Conditions
 
   
Current Ratio
  Current assets minus loans to shareholders or directors, minus non-trade
receivables on related companies, divided by current liabilities.
 
   
Daily Delivery
Limit or DDL
  The maximum amount of the counter value of the spot or forward transactions
that mature on any one day and will be transferred from or to the account of the
Client(s) with another bank.
 
   
EBITDA
  Earnings before interest, tax, depreciation and amortisation.
 
   
Encumbrance
  Any mortgage charge pledge lien hypothecation assignment security interest or
other encumbrance securing any obligation of any person.
 
   
EURIBOR
  European Inter Bank Offered Rate. In respect of any interest

Page 1 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions

     
 
  period or other period and in relation to the advance or any unpaid sum, the
rate per annum determined by the Bank to be the rate of interest at which it is
offered deposits for a period equal to the relevant interest period or other
period in the European Inter-Bank Market, two business days before the
commencement of such interest period.
 
   
Euro or EUR
  The current lawful currency of certain European Union Member States.
 
   
Facility
  The total overall credit line available under any or all facilities as defined
in the Facility Agreement.
 
   
Facility Agreement
  The facility agreement entered into between the Client(s) and the Bank to
which this Facility Agreement: Definitions, Terms and Conditions forms an
integral part.
 
   
FBNBR
  Fortis Bank Nederland Basis Rate (FBNBR). The rate of interest for Euro,
determined by the Bank to be the cost of funding any overdrafts or other
extension of credit using funding sources selected by the Bank in its sole
discretion. This rate is daily published in Het Financiële Dagblad.
 
   
Fortis Bank (Nederland) N.V.
  Fortis Bank (Nederland) N.V. having its registered address at Blaak 555, 3011
GB Rotterdam, The Netherlands, also having offices at Coolsingel 93, 3012 AE
Rotterdam, The Netherlands, and at Herengracht 548, 3017 CG Amsterdam, The
Netherlands, and its respective successors.
 
   
Gearing
  Liable Capital to the total interest bearing debt.
 
   
General Banking
Conditions
  General Banking Conditions of the Bank, as compiled by the Dutch Bankers
Association (Nederlandse Vereniging van Banken) and lodged at the office of the
Amsterdam and Rotterdam District Courts.
 
   
Guarantor
  Any party providing a Guarantee in favour of the Bank in respect of the
obligations of the Client(s) under the Facility Agreement.
 
   
Initial Margin
  The amount required as a returnable good faith deposit in connection with
futures or options contracts executed on a futures exchange. The applicable sum
is defined by the relevant exchange or clearing house and adjusted from time to
time according to market conditions.
 
   
Intangible Assets
  Total of goodwill, licences, software and other immaterial assets.
 
   
Interest Coverage
Ratio
  EBITDA divided by total gross interest payable.
 
   
Leverage
  Liable Capital to current liabilities.
 
   
Liable Capital
  Total of Capital, minority interests and subordinated debt, minus loans to
shareholders or directors, minus non-trade

Page 2 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions

     
 
  receivables on related companies, minus Intangible Assets.
 
   
LIBOR
  London Inter-Bank Offered Rate. In respect of any interest period or other
period and in relation to the advance or any unpaid sum, the rate per annum
determined by the Bank to be the rate of interest at which it is offered
deposits for a period equal to the relevant interest period or other period in
the London Inter-Bank Market, two business days before the commencement of such
interest period.
 
   
Major(s) or Major
Companies
  Companies defined at the sole discretion of the Bank as having acceptable
counterpart risk.
 
   
Market Value
  Such value as to be determined at the sole discretion of the Bank.
 
   
Maximum Transaction
Limit or MTL
  The maximum total amount of outstanding spot and forward foreign exchange
contracts permitted at any one time.

The total counter value in the currency of the Facility of all purchase and
sales transactions will be set-off by the Bank to determine the free balance
under the MTL for closing new foreign exchange transactions. All spot and
forward transactions will be executed through Client(s)’s current account(s).
 
   
Obligor
  Any or all of the Client(s) and the Guarantor(s) and any other party to the
Facility Agreement or any of the Security Documents, other than the Bank.
 
   
Positive Net
Equity
  The positive cash balance on the Client(s)’s broker account readily available
for the Client(s) to be transferred to the Client(s)’s account with the Bank.
The positive net equity is derived from the positive balance of the sum of the
Current Ledger and the Variation Margin.
 
   
Pounds Sterling
or GBP
  The current lawful currency of the United Kingdom of Great Britain and
Northern Ireland.
 
   
Risk Exposure
Limit or REL
  The maximum total amount of a possible loss on account of the
(fictitious) liquidation of all outstanding foreign exchange contracts permitted
at any one time.
 
   
 
  All contracts will be daily re-valued by the Bank on the basis of the
difference between the agreed contract rates and current market prices. A
possible negative result will be set-off against the REL.
 
   
Security Document(s)
  Any or all of the documents mentioned in Clause 2 of the Facility Agreement
and any other document from time to time executed by any party in favour of the
Bank as security for the obligations of the Client(s) towards the Bank.
 
   
Solvency
  Liable Capital divided by balance sheet total.
 
   
Sub-Limit
  Part of a Facility that is made available by the Bank for

Page 3 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions

     
 
  another purpose than that of the overall facility where it is a part of.
 
   
Subordinated Debt
  Debt that is subordinated to the Bank, which may only qualify as such if:
(i) a written agreement in the Bank’s standard format has been executed by the
relevant parties, confirming that the relevant debts are subordinated to the
liabilities owing by Client to Bank; or (ii) an acceptable auditor confirms the
subordinated status of the debt.
 
   
Total Bank Debt
  Total of bank loans, bank overdrafts, guarantees and letters of credit.
 
   
Total Bank
Leverage
  Liable Capital to Total Bank Debt.
 
   
US Dollars or USD
  The current lawful currency of the United States of America.
 
   
Variation Margin
  The amount required to be paid in support of outstanding futures / options
contracts executed on a futures exchange which, when re-valued, would result in
a loss if liquidation of the contracts was to occur. The variation margin is
calculated on a daily basis by re-valuing existing contracts at the prevailing
prices.
 
   
We, Us and Our
  The Bank.
 
   
Working Capital
  Current assets minus current liabilities, minus loans to shareholders or
directors, minus non-trade receivables on related companies.
 
   
You, Your and Company
  Client(s).

2. Terms and Conditions
1. General

1.1   Unless the contrary intention appears, a reference herein to

  (a)   a provision of a law is a reference to that provision as amended or
re-enacted;     (b)   a Clause or an Appendix is a reference to a clause or an
appendix to the Facility Agreement: Definitions, Terms and Conditions;     (c)  
a person, whether being legal and/or natural, includes its permitted successor,
transferees and assigns.

1.2   Words used in the Facility Agreement and Facility Agreement: Definitions,
Terms and Conditions such as hereunder, hereto, hereof and herein and other
words commencing with here, shall, unless the context clearly indicates the
contrary, refer to the whole of this Facility Agreement and Facility Agreement:
Definitions, Terms and Conditions and not to any particular clause, sub-clause,
paragraph or sub-paragraph hereof. Any reference to any clause, sub-clause,
paragraph or sub-paragraph shall be reference to the clause, sub-clause,
paragraph or sub-paragraph, whichever is applicable, of the Facility Agreement
and Facility Agreement: Definitions, Terms and Conditions, unless it is
indicated that reference to some other provision is intended.   1.3  
Definitions in the Facility Agreement and Facility Agreement: Definitions, Terms
and Conditions importing the singular include the plural and vice versa,
definitions importing a gender include every gender and references to persons
include bodies corporate and unincorporated. The headings in the Facility
Agreement and Facility Agreement: Definitions, Terms and Conditions are inserted
for convenience only

Page 4 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions

    and shall be ignored in interpreting and/or enforcing the Facility Agreement
and Facility Agreement: Definitions, Terms and Conditions or any clause hereof.
  2.   Interest, Commission, Fees and Other   2.1   All interest, commission,
fees, and any other payments of an annual nature shall accrue from day to day
and be calculated on the basis of actual days elapsed and a 360 day year, in the
case of amounts payable in currencies other than Pounds Sterling, and a 365 day
year, in the case of amounts payable in Pounds Sterling.   2.2   If you fail to
pay any sum or sums payable under the Facility on demand or fail to adhere to
any of the terms and conditions of the Facility Agreement, you will pay to us
interest, in addition to any sum or sums due, in the currency of such sum on the
amount of the sum not paid or, in the case of non-adherence to the terms and
conditions of the Facility Agreement, on an amount as determined by the Bank,
but in any case limited to the maximum amount outstanding under the Facility,
from the date of such failure to the date of actual payment or adherence (as
well after as before judgement) at such rate over the Bank’s cost of funds and
for such period as the Bank in its absolute discretion shall determine. Such
interest shall accrue daily and be compounded on our usual monthly charging days
and shall be payable at any time on demand.   2.3   You will pay all taxes and
duties (including any payable by us) in connection with the Facility Agreement
and all documents and Security Documents issued pursuant to it.   2.4   You
shall make each payment due to be made to the Bank under the Facility Agreement
free and clear of, and without deduction or set-off whatsoever, including,
without limitation, for or on account of tax, unless the Client(s) is required
by law to make such a payment subject to the deduction or withholding of tax. If
the Client(s) is required so to deduct or withhold any tax or amounts in respect
of tax, or make any other deductions from any amount to be paid by the Client(s)
to the Bank under the Facility Agreement, the Client(s) shall pay such
additional amounts as may be necessary to ensure that, after the making of such
deduction or withholding, the Bank receives and retains (free from any liability
in respect of any such deduction or withholdings other than in respect of tax on
its own overall net income) a net sum equal to the sum which it would have so
received and so retained had no such deduction or withholding been made.   2.5  
You will pay to us on demand any amount (as certified by us) which we may from
time to time certify to be necessary to compensate us for any increased costs or
reduction in return resulting from compliance with any change in, or in the
interpretation of, any law or regulation or any official directive or request
(whether or not having the force of law) including without limitation any such
change relating to mandatory liquid asset and special deposit requirements.   3.
  Representations and Warranties       You represent warrant and undertake to
us, on the date of your acceptance of the Facility Agreement and on each date
that the Facility is available or any sum is outstanding (with reference to the
facts and circumstances then existing), as follows:   (a)   you are duly
incorporated and validly existing under the laws of the place of incorporation.
You have power to carry on your business as now carried on, to own all of your
assets and to enter into and perform your obligations under the Facility
Agreement and the Security Documents;   (b)   the Facility Agreement and each
Security Document (i) constitutes legal valid and binding obligations in
accordance with their respective terms on your part, (ii) has been duly
authorised and executed by you and (iii) does not and its execution, delivery
and performance and the use of the Facility will not breach your Articles of
Association or any agreement or obligation by which you are bound or violate any
applicable law;   (c)   your obligations under the Facility Agreement and each
Security Document to which you are a party are your unconditional and
un-subordinated obligations and rank at least pari passu with all of your
unsecured and un-subordinated indebtedness (present or future, and actual or
contingent) other than obligations which are mandatory preferred by law;   (d)  
all approvals, authorisations, consents, licences, permissions and registrations
which it is necessary or advisable for you to obtain from any governmental local
public or other authority or without limitation any third party for the purpose
of or relating to the Facility and the Facility Agreement and the Security
Documents have been obtained and are in force and all provisions and conditions
thereof have been complied with;   (e)   there are no pending or to your
knowledge (after due and careful enquiry) threatened actions or legal
proceedings affecting you which may have a material adverse effect on your
business, assets or financial condition;

Page 5 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions



(f)   you are not in breach of or in default under any agreement or obligation
relating to (or analogous to) financial indebtedness;   (g)   all information
supplied to us in contemplation of the Facility was true at the date of the
Facility Agreement and did not omit anything material to be known by any
proposed lender to you, no change has occurred since the date of the information
already supplied which renders it untrue or misleading and all projections and
statements of belief and opinion given by you to us were made in good faith
after due and careful enquiry;   (h)   your latest financial statements give a
true and fair view of your affairs and fairly present your financial position
and your results and operations as at and for the period ended on the date up to
which those financial statements were prepared and there has been no material
adverse change in your business, assets or financial position since that date;  
(i)   you have good and marketable title to all your assets and all the
information provided by you or on your behalf was true in all respects.   4.  
Undertakings

So long as any Facility is available or amounts are outstanding thereunder you
undertake to us that:

(a)   you shall not without the prior written consent of the Bank create,
assume, permit and shall procure that your subsidiaries shall not create, assume
or permit any mortgage, charge, pledge, lien or other encumbrance upon all or
any part of your or your subsidiaries present or future current assets
(including but not limited to stocks and receivables) other than for short term
transactional finance provided by other banks and to the banks who finance those
transactions, limited to those goods which have been financed by those banks
provided that those goods are not subject of an encumbrance granted in favour of
the Bank;   (b)   if the Facility Agreement is made available to more than one
Client, each Client is jointly and severally liable for all claims that the Bank
has or will have on (any of) the Client(s) under any heading whatsoever. By
signing the Facility Agreement each Client subordinates in favour of the Bank
all of its present and future claims on any other Client to all present and
future claims that the Bank has on such Client in whatever regard. In the event
the Bank has released any of the Clients from such joint and several liability
or makes some arrangement with any Client, whether or not for final receipt of
payment, such will only be subject to the reservation that all the other Clients
remain fully jointly and severally liable for the obligations of the Clients;  
(c)   you will notify us forthwith of any occurrence, since the period covered
in the most recent financial reports as required and duly received by the Bank,
which in the opinion of the Bank might have a materially adverse effect on
(i) your or any of the other Obligors’ financial condition, results of operation
or business or (ii) your or any of the other Obligors’ ability to duly and
punctually perform the obligations under the Facility Agreement, or under any of
the Security Documents or (iii) the validity, legality or enforceability of any
of the Facility Agreement or the Security Documents;   (d)   in the event that
the Facility Agreement mentions that a cross default clause is applicable, you
will notify us forthwith when (i) any indebtedness of any of the Obligors is not
paid when due and/or (ii) any indebtedness of any of the Obligors is declared to
be or otherwise becomes due and payable prior to its specified maturity and/or
(iii) any commitment for any indebtedness of any of the Obligors is cancelled or
suspended by any one of the Obligors’ creditors and/or (iv) any of the Obligors’
creditors becomes entitled to declare any indebtedness of any of the Obligors’
due and payable prior to its specified maturity;   (e)   you will permit the
Bank at any time on written notice to enter in any warehouse or other premises
in which goods financed by the Bank are stored and to inspect such goods. You
will procure the co-operation of the warehouse owners and operators and procure
that they provide to us all such information as to the identity, location and
condition of the goods as we shall from time to time demand;   (f)   you empower
the Bank at any time with the right to verify the details of the Bank’s
collateral administration at your offices and agree to provide the Bank’s chosen
auditors with such information as they may require;   (g)   you will indemnify
the Bank against any loss or expense (including but not limited to legal
expenses) which the Bank may certify as incurred by it as a consequence of any
default in payment by you of any sum when due or demanded and/or any breach by
you of any provision of the Facility Agreement or any of the Security Documents,
as to which in each case the Bank’s certificate shall (save for manifest error)
be conclusive.   5.   Risk Exposure Clause       Should the Risk Exposure Limit
(REL) be exceeded at any time, the Bank reserves the

Page 6 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions

    right to require the Client(s) to provide such cash collateral or other
security as the Bank may reasonably require, as security for the payment and
discharge of your obligations to the Bank in respect of such contracts between
the Client(s) and the Bank and represent the excess of the Risk Exposure Limit
as mentioned in the Facility Agreement, failure to provide such extra security
shall constitute an event of default under the Facility Agreement. All contracts
are to be settled across your accounts held at the Bank.   6.   Default      
Unless otherwise agreed the Facility granted under the Facility Agreement is
daily revocable and repayable on demand. Without any limitation of the Bank’s
rights under such a Facility, the sum of the indebtedness and/or outstandings of
the Client(s) to the Bank will be claimable without the need for prior notice of
default — and the Client(s) will be in default vis-à-vis the Bank — in, though
not limited to, the following cases:

  –   if an Obligor does not pay on the due date any amount payable pursuant to
the Facility Agreement of any of the Security Documents at the place at and in
the currency in which it is expressed to be payable unless such payment is made
within three (3) days of the due date;     –   if one or more of the conditions
or provisions relating to the indebtedness and/or outstandings granted to the
Client(s) and the offer accepted by the Client(s) is/are not met or is/are no
longer being met;     –   if any of the other obligations of any of the Obligors
under the Facility Agreement and/or the Security Documents is not complied with
and such default is not remedied within a period of seven (7) days;     –   if
the Bank has grounds to fear that any of the Obligors will fail on the
performance of the above mentioned commitments;     –   if any of the Obligors
files a petition for suspension of payment;     –   if any of the Obligors is
granted a temporary suspension of payment;     –   if the bankruptcy of any of
the Obligors has/have been petitioned for;     –   if any of the Obligors is
declared bankrupt;     –   if the assets of any of the Obligors are made subject
to executory seizure or garnishee, which seizure or garnishee is not lifted
within seven (7) days, during which period the Bank is entitled to suspend any
and all of its obligations under the Facility;     –   if changes in the legal
form of any of the Obligors or if any of the Obligors ceases to exist or goes
into liquidation, or if any of the Obligors ceases their business in whole or in
part or if the business is halted in whole or in part;     –   if any of the
Obligors is a natural person: upon death of or appointment of a guardian over
any of the Obligors or in the event of any change or the matrimonial property
regime subject to which the Obligor is married without the prior approval of the
Bank;     –   upon transfer of (part of) the business of any of the Obligors or
of the control in the business of (any of) the Obligors without the prior
permission of the Bank;     –   if a third party imposes seizure on (part of)
the goods of any of the Obligors;     –   if any of the events described in
Sub-clauses 4(c) and 4(d) of this Facility Agreement: Definitions, Terms and
Condition occurs or is likely to occur;     –   if any representation or
statement made or deemed to be made by an Obligor in the Facility Agreement or
any of the Security Documents or other document delivered by or on behalf of any
Obligor under or in connection with the Facility Agreement is or proves to have
been incorrect or misleading in any material respect.

7.   Termination and Demand       Upon termination or demand of the indebtedness
and/or outstanding, any and all amounts outstanding under the Facility shall be
immediately due and payable by the Client(s) and the Client(s) shall be obliged
to place cash collateral for the full amount of any contingent liabilities
incurred by the Bank pursuant to the Facility. The Facility Agreement, Facility
Agreement: Definitions, Terms and Conditions and General Banking Conditions and
the Security Documents will remain in effect as long as the Client(s) has not
performed their commitments to the Bank under any heading whatsoever.   8.  
Assignment and Transfer   8.1   You may not assign or transfer any of your
rights or obligations under the Facility Agreement or any of the Security
Documents nor may you disclose any details hereof to any third party without the
Bank’s prior written consent.   8.2   We may on giving written notice to you
assign or transfer all or any of our rights and obligations under the Facility
Agreement and/or any of the Security Documents provided that the effect thereof
is not to impose further costs on you. You will enter into all documents
specified by us to be necessary to give effect to any such assignment or
transfer. We may upon giving written notice to you change our lending office at
any time.

Page 7 of 8



--------------------------------------------------------------------------------



 



Facility Agreement: Definitions, Terms and Conditions



8.3   The Facility Agreement and each of the Security Documents shall be binding
upon and enure for the benefit of you and us and our respective successors.   9.
  Communications   9.1   Any communication to be made between the Bank and the
Client(s) shall be made in writing by fax or letter to the addresses and numbers
indicated in the Facility Agreement.   9.2   Where notices and other
communications and/or instructions under the Facility are given by you to the
Bank by facsimile transmission you hereby undertake and agree that,
notwithstanding that the signature of any person(s) signing such notices,
communications or instructions appears only as a facsimile copy, the Bank may
rely upon such notice, communication or instruction and that you shall indemnify
the Bank from and against all loss, costs, damages, expenses including legal
fees and demands of whatever nature which the Bank may incur or sustain or which
may result from the Bank having complied with any such notice, communication or
instruction whether or not any account becomes overdrawn or closed in
consequence or any signature is forged or the notice, communication or
instruction is otherwise given, issued, sent or signed without due authority
from you and you hereby waive all rights that you may have to renounce forged or
unauthorised notices, communications or instructions and the Bank shall have no
liability to you for acting upon such notices, communications or instructions.  
9.3   Notwithstanding the indemnity provided by you to the Bank under Sub-clause
9.2, the Bank has the right to decline, at its sole discretion, to act on any
notices, communications or instructions by facsimile until the same is confirmed
in writing to the Bank’s satisfaction.   9.4   Every certificate, notice or
demand sent by facsimile shall be deemed to have been received at the time of
despatch thereof (provided that it is sent during working hours of a business
day in the country of the recipient, otherwise on the next following business
day) or if given by means of a judicial act served in accordance with the laws
of the addressee. Every certificate, notice or demand by letter shall not be
deemed to have been received unless and until actually delivered.   10.   No
waivers, remedies cumulative       No failure or delay on our part to exercise
any power right or remedy under the Facility Agreement shall operate as a waiver
thereof nor shall any single or partial exercise by us of any power right or
remedy preclude any other or further exercise thereof or the exercise of any
other power right or remedy. The remedies provided in the Facility Agreement are
cumulative and are not exclusive of any remedies provided by law.   11.  
Partial invalidity       The illegality, invalidity or un-enforceability of any
provisions of the Facility Agreement to be provided hereunder shall not affect
the legality, validity or enforceability of any other provision.

Page 8 of 8



--------------------------------------------------------------------------------



 



CHS EUROPE S.A.
- and -
FORTIS BANK (NEDERLAND) N.V.
 
GENERAL ASSIGNMENT OF RECEIVABLES
 



--------------------------------------------------------------------------------



 



 

- 2 -
THIS GENERAL ASSIGNMENT OF RECEIVABLES is made
BETWEEN:

(1)   CHS EUROPE S.A. (the “Company”), a company incorporated in Geneva,
Switzerland whose registered office is Avenue des Morgines 12, 1213 Petit-Lancy,
Switzerland as ASSIGNOR; and   (2)   FORTIS BANK (NEDERLAND) N.V. (the “Bank”),
a company incorporated in The Netherlands whose registered office is at Blaak
555, 3011 GB, Rotterdam, The Netherlands as ASSIGNEE.

WHEREAS the Bank has agreed to make available or to continue to make available
to the Company loans or advances or other banking facilities or instruments
subject to the terms set out in the Facility Agreement (as defined below). The
Company has agreed in consideration thereof to assign to the Bank the
Receivables more particularly described in this General Assignment of
Receivables Agreement (the “Agreement”) and subject to the terms and conditions
set out herein.

1.   Definitions

     
“Debtor”
  Means any person, firm or company which is or may become indebted to the
Company in respect of any Receivables and prospective Receivables.
 
   
“Designated Account”
  Means such account of the Bank as the Bank may, at its sole discretion,
determine from time to time.
 
   
“Facility Agreement”
  Means the Facility Agreement between the Company and the Bank dated 18
April 2008, as may be amended and/or supplemented and/or replaced from time to
time.
 
   
“Losses”
  Means all losses, costs, damages, expenses, including but not limited to legal
fees, taxes, bank charges, stamp duties and all other liabilities, actions,
claims and demands whatsoever.
 
   
“Receivables”
  Means all moneys due or to become due to the Company by a Debtor, payable now
or in the future, arising from or in any way



--------------------------------------------------------------------------------



 



- 3 -

     
 
  related to Transactions for which the Bank has provided financing (whether
directly or indirectly) under or pursuant to the terms of the Facility Agreement
(including, without limitation, sales receivables, insurance claims, claims
under Letters of Indemnity, etc...), together with all ancillary rights in
relation to the goods including but not limited to retention of title, rights of
lien, stoppage in transit, recovery of possession and all rights, benefits and
actions under insurance contracts, drafts, undertakings or guarantees and all
other securities given to the Company in relation to the receivables,
 
   
“Secured Liabilities”
  Means all present and future outstanding indebtedness, obligations and
liabilities of the Company to the Bank whether actual, contingent, joint or
several including, without limitation, all expenses, legal fees, taxes and any
charges or costs incurred by the Bank in relation to the Facility Agreement.
 
   
“Transactions”
  Means any current or future trade or trade related transactions entered into
by the Company with any Debtor, including (without limitation) the purchase and
sale of grains and edible oil.

2.   Assignment

2.1   The Company, with full title guarantee, assigns (within the meaning of
Article 164 et seq. of the Swiss Code of Obligations) herewith absolutely as a
first priority assignment to the Bank all its right, title and interest in and
to the Receivables as an independent and continuing security for the payment or
discharge of the Secured Liabilities. This Assignment is in addition to, and
without prejudice to, any other security the Bank may now or hereafter hold in
respect of the Secured Liabilities.

3.   Re-Assignment

3.1   On repayment and discharge in full of the Secured Liabilities to the
satisfaction of the Bank and on the condition that the Company remains under no
obligation of any kind to the Bank,



--------------------------------------------------------------------------------



 



- 4 -

    the Bank shall, at the Company’s expense, reassign to the Company or its
nominee such of the Receivables as may exceed the Secured Liabilities.

4.   Notification of the Assignment

4.1   Whenever the Bank may, at its sole discretion, deem necessary for purposes
of the preservation and exercise of its rights under or pursuant to this
Agreement and at any time (and from time to time) thereafter, the Bank shall be
authorised at the Company’s expense, and in such form as the Bank may at its
sole discretion deem appropriate, to give to the Debtors notification of the
assignment, and to instruct the Debtors that payment must henceforth be made in
a Designated Account.

5.   Undertakings

5.1   The Company hereby irrevocably undertakes as follows:

  i.   To deliver to the Bank all the documents, as the Bank may direct,
evidencing or relating to the Receivables forthwith on demand of the Bank;    
ii.   To hold on a fiduciary basis (in accounts clearly denominated as such) for
the Bank and separately from its own property any Receivables which shall fail
to be assigned to the Bank effectively under this Agreement for any reason;    
iii.   To deliver to the Bank, at the Bank’s first request, a print-out of the
full names and addresses of the Debtors in respect of the Receivables
outstanding as per the date of the Bank’s request;     iv.   To deliver to the
Bank all such further information, documents, accounting records and data the
Bank may from time to time reasonably request.     v.   To comply promptly with
all instructions given by the Bank in relation to the assigned Receivables and
the goods to which the Receivables relate.



--------------------------------------------------------------------------------



 



- 5 -

  vi.   Not to undertake anything which might endanger or have any whatsoever
impact on the rights/position of the Bank in respect of the Receivables or the
goods to which the Receivables relate without the prior written consent of the
Bank.     vii.   To execute all such documents and do all such things as the
Bank shall from time to time require in its absolute discretion to perfect,
preserve, secure or enforce its rights pursuant to this Agreement or under any
of the Receivables assigned to it.     viii.   The Company will notify the Bank
of any event or circumstances which could reasonably be of importance to the
Bank with a view to the preservation and exercise of the Bank’s rights under or
pursuant to this Agreement, such as (without limitation): (i) the occurrence of
events detrimental or potentially detrimental to the financial situation of the
Company, (ii) the filing by the Company or any of its creditors of a petition
for the bankruptcy or any other steps/actions made in connection with the
insolvency or illiquidity of the Company, (ii) the occurrence of a situation of
overindebtedness of the Company, (iii) the intended or actual material change in
the Company’s activities, or (iv) the intended or actual termination of the
Company’s commercial activities.

6.   Indemnity/Liability

6.1   The Company shall indemnify the Bank against all losses which the Bank may
incur or sustain and which may be made against the Bank in connection with the
performance/exercise of this Agreement or any breach of obligations under this
Agreement.   6.2   The Bank, including but not limited to its agents, managers,
officers, employees and advisers, shall not be liable under this Agreement for
any claim, loss, expense, damage or delay howsoever caused and assumes no
liability whatever and in connection with any of the Receivables or the
contracts related to them, except for unlawful intent and gross negligence.



--------------------------------------------------------------------------------



 



- 6 -

7.   Power of Attorney

7.1   The Company hereby irrevocably appoints the Bank as its attorney to
execute, sign and register all documents, and to complete and endorse such
instruments, to institute or defend such proceedings and perform such other acts
in the name of the Company as the Bank may require to effect collection of or to
perfect its title to any Receivable, and to secure performance of any of the
Company’s obligations under this Agreement.   8.   Waiver Clause   8.1   No
failure or delay on the Bank’s part to exercise any power, right or remedy under
this Agreement shall operate as a waiver thereof nor shall any single or partial
exercise by the Bank of any power, right or remedy preclude any other or further
exercise of any other power, right or remedy.   8.2   The remedies provided in
this Agreement are cumulative and are not exclusive of any remedies provided by
law.   9.   General Regulations   9.1   The illegality, invalidity or
unenforceability of any provisions of this Agreement to be provided hereunder
shall not affect the legality, validity or enforceability of any other
provision.   9.2   The Agreement shall be valid, notwithstanding the
liquidation, incapacity or any change in the constitution of the Bank or the
Company.   9.3   The Agreement shall be binding on the Company and its
successors but the Company may not assign or transfer all or any of its rights
or obligations under this Agreement without the prior written consent of the
Bank.   9.4   Any certificate, document or determination by the Bank as to any
amount of Secured Liabilities pursuant to this Agreement shall save manifest
error be conclusive and binding upon the Company.



--------------------------------------------------------------------------------



 



- 7 -

9.5   This Agreement shall

  i.   take effect on and from the date of signature hereof     ii.   not be
amended or otherwise modified expect in writing signed by the authorised
signatories of the Bank;     iii.   be construed such that words importing the
plural shall import the singular and vice versa; that references to a person
include references to its successors or assigns, agents or correspondents and
that clause headings are for convenience only.

10.   Law and Jurisdiction   10.1   This Agreement is governed by and shall be
construed in accordance with Swiss Law.   10.2   For the benefit of the Bank the
Company irrevocably and unconditionally (a) agrees that any legal action or
proceedings arising out of or in connection with this Agreement or any
Obligation against the Company or any of its assets may be brought in the courts
of [city in Switzerland], Switzerland, (b) submits to the jurisdiction of such
courts and (c) (where the Company is incorporated in a jurisdiction outside the
Switzerland) appoints the person specified for such purpose below to receive on
its behalf service of any proceedings in such courts. The submission to such
jurisdiction shall not (and shall not be construed so as to) limit the right of
the Bank to take proceedings against the Company in the courts of any other
competent jurisdiction, nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.   10.3   The Company irrevocably waives any
objection it may now or hereafter have to the commencement of any action or
proceeding in any court and any claim it may now or hereafter have that any
action or proceeding has been brought in an inconvenient forum.



--------------------------------------------------------------------------------



 



- 8 -



Name of Process Agent:
Address of Process Agent:
EXECUTED on                      2008 for and on behalf of the Company pursuant
to a resolution of the Board of Directors dated                      2008.
[                                                            ]
authorised signatory
Name:
Title:
[                                                            ]
authorised signatory

         
Name:
       
 
 
 
   
Title:
       
 
       



--------------------------------------------------------------------------------



 



- 9 -

          EXECUTED by FORTIS BANK (NEDERLAND) N.V.    
 
             
 
        Authorised Signatory    
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
       
 
        Authorised Signatory    
 
       
Name:
       
 
       
 
       
Title:
       
 
       





--------------------------------------------------------------------------------



 



GENERAL PLEDGE AND ASSIGNMENT
THE UNDERSIGNED:

1.   CHS Europe S.A., a company under the laws of Switzerland, having its
registered office at the following address: Avenue des Morgines 12, 1213
Petit-Lancy, Switzerland, hereinafter referred to as: the “Pledgor” and/or the
“Borrower”;

and

2.   Fortis Bank (Nederland) N.V., a company under the laws of the Netherlands,
established at Blaak 555, 3011 GB Rotterdam, The Netherlands, also having an
office at Coolsingel 93, 3012 AE Rotterdam, The Netherlands, hereinafter
referred to as: the “Bank”,

HAVE AGREED AS FOLLOWS:

1.1   The Pledgor herewith grants the Bank a lien as continuing security with
respect to all goods which will from case to case be designated in greater
detail by special correspondence, hereinafter referred to as: the “Goods”, as
well as all claims arising from titles, if any, issued on such Goods (such as
bills of lading, warehouse warrants, etc.) and herewith assigns to the Bank, for
the purpose of providing collateral security, all of its present or future
credit balances, claims and other rights relating to said Goods or the titles
representing them, in respect of third parties (such as shipping companies,
warehouse companies, insurance companies, etc.). The Pledgor also assigns in
particular to the Bank all claims arising from the sale of such Goods. Pledged
items may be exchanged or substituted only with the consent to the Bank whereby
the new items automatically serve as collateral security.   1.2   The pledged
items as well as the assigned claims shall secure all claims of the Bank against
the Borrower arising out of contracts already concluded or to be concluded in
the future within the framework of existing business relationship between the
Borrower and the Bank, including all the interest and commissions due and to
become due thereon, as well as other court and out-of-court costs and expenses
arising in connection therewith or with the disposal of the pledged items or
assigned claims and other rights. The collateral security granted to one
business office of the Bank also represents a lien as security for the claims of
all other business offices of the Bank. In the event of coverall claims, the
Bank decides which claim is to be covered by the collateral security or the
proceeds from the disposal of the pledged items.   1.3   Should any decrease in
value have occurred or be imminent in the Bank’s opinion or should the Bank, for
other reasons, no longer regard the security as adequate with respect to its
claims, the Borrower is obligated at any time, at the Bank’s option, either to
improve the collateral’s in a manner thought fit by the Bank or to effect the
requested repayments.

     
Initials Bank:      
  Intials Borrower:      

- 1 -



--------------------------------------------------------------------------------



 



Should the Borrower fail to meet this obligation, the Bank shall also be
entitled, at its discretion, to dispose of the pledged items freely or by
enforcement, whether or not its claim is then due and payable and without regard
to the formalities provided in the Federal Code on Collection Proceedings and
Bankruptcy or the legal provisions applicable at the place outside of
Switzerland where disposal takes place, provided that reasonable notification
has been given to the Borrower.
In the event that the Borrower is in default in respect of its other obligations
to the Bank, the latter shall be entitled in equal manner to dispose of the
pledged items freely or by enforcement.

1.4   The Pledgor hereby declares that it holds full title to the Goods, that it
is empowered to pledge the Goods and that, except as stated at the foot of this
document, no attachment has been levied upon the Goods and no pledge other than
that in favour of the Bank, nor any right of usufruct, right of retention or any
other right, by whatever name, has been vested in any third party.   2.1   The
Pledgor further declares that the Goods which do not yet belong to the Pledgor
have not already been surrendered or given in pledge to any party other than the
Bank and nor any right of usufruct nor any other right has already been
constituted thereon.   2.2   The Pledgor undertakes to ensure that, on its
taking possession of the Goods, no limited rights have been retained by the
supplier.   2.3   To the extent that the supplier of the Goods has made the
transfer of title conditional upon the fulfilment of an obligation by the
Pledgor, the Pledgor undertakes to fulfil that obligation properly and in due
time, in order that an unassailable first pledge shall be created in favour of
the Bank in accordance with this agreement.   3.   If and to the extent that the
Goods are subject to one or more rights of pledge which take precedence over
that vested in the Bank, the pledge will still vest in the Bank, without
prejudice to its rights in respect of default by the Pledgor.   4.   Should the
Goods still be in transit at the time the advance is granted, the Pledgor
undertakes to endorse, as far as possible in blank, and to present to the Bank
forthwith the related documents such as bills of lading, waybills and the like.
These documents must be forwarded immediately to the Bank and, if transferable,
be delivered by way of pledge into the possession of the Bank.   5.1   The Bank
hereby grants the Pledgor permission to dispose of the Goods in the course of
its normal business activities in accordance with their nature and/or purpose
and on the customary conditions and at reasonable prices, provided that the
pledge remains in force on all of the Goods up to the time of transfer of title
to a third party. The Bank will have the right to withdraw this permission at
all times. The permission shall be deemed to be withdrawn with immediate effect
on the day on which a petition is made for the bankruptcy or suspension of
payments with regard to the Borrower.   5.2   The Pledgor shall transfer the net
proceeds arising from the sale of the pledged Goods

     
Initials Bank:      
  Intials Borrower:      

- 2 -



--------------------------------------------------------------------------------



 



to the Bank. If the Goods are not sold for cash, the Pledgor is obliged to grant
a first pledge to the Bank of all receivables in respect of the transaction
relating to the Goods and/or to forward to the Bank by way of pledge the bills
of exchange or other trade bills, endorsed without restriction in favour of the
Bank or to order.

5.3   Goods that may remain unsold must be stored by the Pledgor upon approval
by the Bank whereby notification of the lien held by the Bank on such Goods must
be given to the respective warehouse company or the like, where the Goods are
stored.   6.1   The Pledgor shall at its own costs ensure that proper care is
exercised in the custody of the Goods during shipment and storage, having due
regard for the Bank’s interests. The Pledgor must keep the Goods in good
condition and must take all necessary steps, including measures with regard to
the premises or the part of the premises where the Goods are kept, to maintain
the Goods in good condition.   6.2   The Pledgor will not, by any act or
omission in respect of the Goods, cause the interests of the Bank, such at the
Bank’s discretion, to be jeopardised.   6.3   In the event of the Pledgor
failing to fulfil the obligations referred to in article 6.1. or article 6.2
above, the Bank is entitled, but not bound, to take such precautions itself at
the expense and risk of the Pledgor. The Bank shall be entitled, in particular,
to take all such actions and issue all such declarations in Switzerland and
abroad which are necessary for the creation, maintenance and/or disposal of the
collateral’s.   6.4   Where the Pledgor and the Borrower are not one and the
same the Pledgor hereby irrevocably waives its rights to claim reimbursement
from the Bank of expenses which it has incurred in respect of the Goods.   7.1  
If it has not already done so, the Pledgor is obliged immediately to insure the
Goods and keep them insured against the usual risks, to the Bank’s satisfaction.
The Pledgor must on request submit the relevant insurance policy or policies to
the Bank for inspection.   7.2   If no evidence is submitted to the Bank which
demonstrates that the Goods have been insured to the Bank’s satisfaction, the
Bank will itself be entitled if necessary to insure the Goods in its own name
but at the expense of the Pledgor and/or the Borrower, at the Bank’s discretion.
  7.3   The Pledgor assigns to the Bank all insurance claims with respect to the
pledged items as well as all other claims to damages under private and public
law (including expropriation compensation) for the purpose of providing
collateral security and authorizes the Bank to effect the necessary
notifications as well as to receive the aforementioned compensation for damages
on its behalf and to issue receipt thereof with full legal effect. These powers
do not expire upon the bankruptcy liquidation or the like of the Pledgor or for
any other reasons stipulated in Article 35 of Swiss Federal Code of Obligations
and are deemed to have been irrevocably conferred in the interest of the Bank.

     
Initials Bank:      
  Intials Borrower:      

- 3 -



--------------------------------------------------------------------------------



 



8.1   The Pledgor is obliged, as often as the Bank may require, to provide the
Bank with a list of the Goods, duly signed by the Pledgor, stating the location
or locations where the Goods are kept. The Bank is hereby authorised by the
Pledgor to require such list of the Goods directly from the receiver/warehouse
or the like.   8.2   Omission from any list of or failure to disclose one or
more of the Goods may not be invoked as evidence that the Goods have not been
pledged in favour of the Bank.   8.3   Notwithstanding clauses 8.1 and 8.2, the
Pledgor hereby undertakes to the Bank as follows:

  a.   it will deposit goods which make up the Goods only at the Warehouse or at
any other warehouse previously approved by the Bank in writing;     b.   it will
send to the Warehouse immediately upon delivery and storage of Goods a notice
that the Goods are pledged in favour of the Bank and shall procure execution by
the Warehouse of a confirmation in the format attached in Exhibit I hereto;    
c.   it will be responsible for and promptly discharge all rent and other
warehouse charges and will indemnify the Bank on first written demand for such
rent or other warehouse charges paid by the Bank;     d.   it will procure that
notice shall be given by the Warehouse to the Bank in writing, at least on a
monthly basis, of any non-payment by the Pledgor of warehouse charges or other
amounts due to the warehouse(s) for 60 days or more, or in the event of the
imminent termination or expiration of the storage agreement.

8.4   The Pledgor will instruct the Warehouse operator holding the whole or part
of the Goods for the Bank as pledgee to release the Goods only in accordance
with the express prior written consent or instructions of the Bank, as well as
to send the Bank every two weeks a written specification of all Goods released
in the preceding week.   8.5   The Bank is also authorised to notify the
assignment of claims to any debtor of the Pledgor at any time.   9.1   The
Pledgor undertakes in all cases to notify the Bank immediately of any fact which
may be relevant to the Bank in respect of the Goods or the Pledgor itself, such
as an order to surrender Goods, bankruptcy, moratorium, attachment, dissolution,
receivership or administration or the existence of any lien.   9.2   The Pledgor
is in any event also obliged, in the cases referred to above, to notify the
person demanding surrender of the Goods, the receiver in bankruptcy, the
administrator, the bailiff making the attachment, the receiver or the lienholder
of the existence of the pledge in favour of the Bank, failing which the Bank
will be entitled to give such notification.   9.3   If the Pledgor is required
to notify the appropriate executive authority of its inability to pay social
insurance charges or taxes which it owes, or if it is obliged to notify the
court under Article 725 of the Swiss Federal Code of Obligations, then the
Pledgor is also obliged to notify the Bank immediately of such a fact.   10.  
The Pledgor is obliged at all times to grant access to a person or persons
designated by

     
Initials Bank:      
  Intials Borrower:      

- 4 -



--------------------------------------------------------------------------------



 



the Bank to the location or locations where the Goods are kept, to enable the
Bank to ascertain the condition of the Goods.

11.   The Pledgor is obliged at all times, at the Bank’s request, to place all
or part of the Goods, at the Bank’s discretion, immediately in the possession of
the Bank or of a third party designated by the Bank.   12.   If the Borrower
defaults in its obligation to the Bank, the Bank will be entitled to sell the
Goods and recover the amount due from the proceeds.   13.   The Bank is not
obliged to notify the Borrower, the Pledgor or any person who has constituted a
pledge or usufruct or any other right or who levied an attachment on one or more
of the Goods of the manner in which, the place where and the period within which
the proposed sale is to take place, nor is the Bank obliged to give notice of
the sale itself.   14.   Where the Pledgor and the Borrower are not one and the
same, the Pledgor hereby irrevocably waives its right to demand that, if the
Bank sells the Goods, the Goods or other items given by the Borrower as security
are included in the sale and are collected or sold first.   15.1   The proceeds
obtained from the sale of the Goods or part thereof will be applied by the Bank
in reduction of the Borrower’s indebtedness towards the Bank or individual
elements thereof in a sequence to be determined by the Bank.   15.2   The Bank
is entitled to retain any surplus until all relations between the Borrower and
the Bank have been terminated.   15.3   The Pledgor’s claim in this regard is
hereby given in first pledge to the Bank, now and for the future, as security
for payment of all amounts which may be owed at any time to the Bank by the
Borrower in whatever regard, which pledge is hereby accepted by the Bank. This
document will serve as notice of the pledge to the Bank.   16.1   The Pledgor
hereby pledges to the Bank, as security for all amounts due from the Borrower to
the Bank now and at any time in the future, in whatever regard, whether or not
on current account and whether or not in the course of normal banking business,
all rights which it may have against the Borrower by virtue of recourse or
subrogation with respect to this agreement and further undertakes, immediately
upon the Bank’s request, similarly to pledge as security as aforesaid all its
claims on the Borrower by virtue of recourse or subrogation, if the Bank deems
such to be desirable. The Bank may inform the Borrower of this pledge at any
time.

16.2   Save in so far as the Bank may acquire a valid pledge on the claims which
the Pledgor may have against the Borrower by virtue of recourse or subrogation
in accordance with the provisions of paragraph 1 of this article, the Pledgor
will subordinate such claims to all the Bank’s claims against the Borrower and
the Pledgor will not demand payment of its claims in the event of the Borrower
petitioning for moratorium or bankruptcy while any amount will be due from the
Borrower to the Bank.

     
Initials Bank:      
  Intials Borrower:      

- 5 -



--------------------------------------------------------------------------------



 



17.   The Bank is only obliged to relinquish the pledge on request if, at the
Bank’s discretion, all obligations of the Borrower towards the Bank have been
fulfilled and the relationship between the Bank and the Borrower has been
terminated.   18.   Subject to proof to the contrary, a duly signed extract from
the Bank’s records shall be conclusive evidence of the Borrower’s indebtedness
to the Bank. The Pledgor will at no time be entitled to suspend any obligations
arising out of this agreement, even in cases where the amount due is disputed.  
19.   All expenses incurred by the Bank — both legal expenses and other costs —
in maintaining or exercising its rights by virtue of this agreement will be
borne by the Pledgor.   20.   All communications of the Bank to the Borrower
and/or the Pledgor are deemed to have been made with legal effect if dispatched
to the last address notified by them to the Bank.   21.   This agreement is
governed by Swiss law. The place of jurisdiction for law suits and other
proceedings as well as the place of foreclosure is Zürich (1), Switzerland.
However, the Bank may also sue the Pledgor at any other competent court or place
of foreclosure.

Signed at                                                             , on
                                                              2008.

                                          1.     CHS Europe S.A.                
 
                   
Name:
              Name:    
 
                   
Title:
              Title    
 
                                      2.     Fortis Bank (Nederland) N.V     .  
       
 
                   
Name:
              Name:    
 
                   
Title:
              Title    

     
Initials Bank:      
  Intials Borrower:      

- 6 -



--------------------------------------------------------------------------------



 



Annex: Exhibit I
EXHIBIT I

     
Initials Bank:      
  Intials Borrower:      

- 7 -



--------------------------------------------------------------------------------



 



< Letterhead Warehouse >
Fortis Bank (Nederland) N.V.
TCF/[     ]
P.O. Box 749
3000 AS Rotterdam
On request of [      <Pledgor>      ], we hereby confirm that we are storing for
their account, not insured by us, the following Goods:

                  Description of Goods   Quality       Quantity     
 
                             
 
                             
 
                             

We have been informed that these Goods are financed by your bank and duly
pledged to you pursuant to a deed of pledge signed by [     ] and Fortis Bank
(Nederland) N.V. on [                                        ] 20     
We undertake to hold these Goods to the order of Fortis Bank (Nederland) N.V..
We will release these Goods only in full compliance with your written
instructions.
Furthermore, we undertake to transmit to you, every two weeks, the above
mentioned confirmation quoting the Goods pledged to yourselves.
This letter is governed by the laws of Switzerland, place of jurisdiction is
Zurich (1).
Date,                                          20   
[   <Warehouse>   ]
                                                            
(Firm stamp, signature)

     
Initials Bank:      
  Intials Borrower:      

- 8 -